Citation Nr: 1040457	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for status post left shoulder fracture with degenerative joint 
disease.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for the Veteran's status post left 
shoulder fracture with degenerative joint disease and assigned a 
20 percent evaluation, effective May 6, 2006.  The Veteran 
contends that a higher disability evaluation is warranted for his 
service-connected disability.  

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record. 

In June 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The Board observes that the RO has not yet dealt with the issue 
of entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  As 
it appears to have been raised by the record, the Board is 
remanding it for further development consistent with the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court 
held that if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a TDIU as 
a result of that disability is warranted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

During the March 2010 Board hearing, the Veteran testified that 
he was currently receiving treatment for his service-connected 
left shoulder disability.  See Hearing transcript, p. 4.  Upon 
review of the claims file, VA treatment records as of August 2008 
have been obtained and associated with the claims file, but more 
recent VA treatment records are not of record.  The Board notes 
that since VA has notice of outstanding potential relevant 
records, VA has a duty to obtain those records.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (2010).  Additionally, VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Because VA has notice 
of the existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Turning to the claim for a TDIU, in Rice, the Court held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  Upon review of the record, the Board 
notes that at the March 2010 hearing, the Veteran stated he 
stopped working at as nuclear power plant because he could not 
pass the physical test and had problems raising his arms over his 
head.  Additionally, at the July 2010 VA examination, the Veteran 
reported to the VA examiner that he could not get a job because 
his service-connected left shoulder disability prevented him from 
passing a job physical.  As such, the issue of entitlement to 
TDIU is raised by the record.  Hence, the issue is properly 
before the Board.  A review of the record shows that further 
development is needed to properly adjudicate the TDIU claim.  
The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be 
given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

While the Veteran has been afforded VA examinations, an opinion 
as to his unemployability and the effect of his service-connected 
disability on his employability was not rendered.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's clinical or 
hospital records from the Central Texas 
Veterans Health Care System, which includes 
treatment received at the Olin E. Teague 
Medical Center in Temple, Texas, and Waco 
VA Medical Center in Waco, Texas.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.  

2.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159 (2010), must be fully met.

3.  Schedule a VA medical examination for 
an opinion regarding whether it is at least 
as likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected left shoulder disability prevents 
him from securing or maintaining 
substantially gainful employment.  The 
examiner should provide a clear rationale 
for the conclusion(s) reached and cite the 
evidence relied upon or rejected in forming 
an opinion.  If the physician cannot 
respond without resorting to speculation, 
he/she should so indicate this and explain 
the reason why an opinion would be 
speculative.  The examination report must 
indicate whether pertinent records in the 
claims file were reviewed in conjunction 
with the examination.  

4.  Thereafter, the issues on appeal should 
be readjudciated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



